DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 8, 12, and 17-18 are amended due to Applicant's amendment dated 08/01/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-20 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 08/01/2022.  However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 10-27 of the reply dated 08/01/2022 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been fully considered and are persuasive.  The rejection has been withdrawn.  However, as outlined below, new grounds of rejection have been made.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foster US 2013/0031694 A1 (“Foster”) in view of Podhajny US 8,959,959 B1 (“Podhajny”), Nonwoven Fabrics in Apparel, INDA, March 10, 2017—obtained from Wayback Machine—( “INDA”), Goldfine WO 01/08883 A1 (“Goldfine”) and Sublimation 101: The Complete Guide to Successful Dye Sublimation Printing, Sawgrass Technologies, 2011 (“Sawgrass”).
Regarding claims 1-2, Foster teaches a multi-layered outfit having a complementary garment (first layer) overlaying a base garment (second layer) (¶ [0019]-[0020]). 
Foster teaches the complementary garment may be made of fabric with pieces woven together to leave a large number of closely-spaced holes (woven material) (¶ [0020]). Woven fabric inherently comprises one or more yarns1. The complementary garment inherently has a first surface and opposite second surface. Additionally, Foster teaches the complementary garment is manufactured from a material which is at least partially translucent (¶ [0019]-[0020]). 
The base garment inherently comprises a third surface and opposite fourth surface, wherein third surface is positioned adjacent to the second surface of the complementary garment(¶ [0019]-[0020] and Figs. 1-3). The base garment comprises a base image that is specifically located on the third surface (¶ [0019] and Fig. 1). 
The at least partially transparent material of the complementary garment allows the base image to be seen through the complementary garment (¶ [0019]-[0020]). 
While the complementary garment is manufactured from a material which is at least partially translucent (¶ [0019]-[0020]), Foster fails to specifically teach the yarns themselves impart translucency.
Podhajny teaches an article of footwear that may comprise translucent strands so that at least some details of a foot of a wearer from within the interior of the article may be visible (abstract and col. 9, lines 15-19). Podhajny particularly teaches a clear strand provides more transparency (col. 9, lines 31-33).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select clear yarns for the complementary garment to increase the transparency, as taught by Podhajny (claim 3).
While Foster teaches the base garment may be manufactured from any suitable apparel material (¶ [0019]), Foster fails to teach the base garment is of non-woven material.
INDA teaches nonwoven fabrics provide extreme durability, high tensile strength, water resistance, breathability, and are cost-effective (pg. 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a nonwoven fabric for the base garment, based on the teaching of INDA.  The motivation for doing so would have been to provide a cost-effective base garment having extreme durability, high tensile strength, water resistance, and breathability, as taught by INDA.
While Foster teaches the base garment may be manufactured from any suitable apparel material and may be adapted to a variety of needs such as lightweight fabric for warmer climates (¶ [0006] and [0019]), Foster fails to teach the basis weight of the base garment.
Goldfine teaches an evaporative cooling fabric comprising a backing fabric layer (pg. 5, lines 16-29). The backing fabric layer preferably has a weight of about 33.9 gsm to about 57.6 gsm to provide a softer hand, optimize the strength, and to minimize the overall weight of the evaporative cooling fabric (pg. 16, lines 8-23).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular basis weight for the base garment in order to carry out an embodiment of Foster in view of Podhajny and INDA. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the evaporative cooling fabric of Goldfine of wherein the backing fabric layer has a weight of about 33.9 gsm to about 57.6 gsm. The motivation for doing so would have been to provide a softer hand, optimize strength, and to minimize the overall weight of the multi-layered outfit, as taught by Goldfine. 
The resulting base garment comprises a basis weight of 33.9 gsm to about 57.6 gsm. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Foster fails to teach the how the base image is formed.
Sawgrass teaches dye sublimation is a digital printing technology that enables the reproduction of colorful images on common everyday items including clothing, wherein in dye sublimation, inks are applied to a surface of a material (Overview, pg. 7). Advantages of dye-sublimation printing include quick, inexpensive setup and production which yield beautiful and permanent colors that are embedded in the fabric, rather than printed on the surface (Overview, pg. 7). This allows the images on the fabric to not fade or crack even after multiple washings (Overview, pg. 7).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a method of forming the base image on the base garment in order to carry out an embodiment of Foster in view of Podhajny, INDA, and Goldfine. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the dye sublimation method of Sawgrass of wherein clothing may be provided with images via dye sublimation. The motivation for doing so would have been to provide a beautiful and permanent image to the base garment that will not fade or crack after multiple washings, and is a quick and inexpensive process, as taught by Sawgrass.
As the base image is provided on the third surface of the base garment, the sublimation dye is applied to the third surface.
Per claim 2, as the image is embedded in the base garment, the image would at least partially extend through the base garment from one surface towards the opposite surface.
Claims 7-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foster US 2013/0031694 A1 (“Foster”) in view of Podhajny US 8,959,959 B1 (“Podhajny”), Nonwoven Fabrics in Apparel, INDA, March 10, 2017—obtained from Wayback Machine—( “INDA”), Goldfine WO 01/08883 A1 (“Goldfine”) and Sublimation 101: The Complete Guide to Successful Dye Sublimation Printing, Sawgrass Technologies, 2011 (“Sawgrass”), as applied to claim 1 above, further in view of Spector US 6,112,328 (“Spector”).
Claims 7-8 and 13, while Foster teaches the multi-layered outfit may be adapted for colder climates (¶ [0006]), Foster in view of Podhajny, INDA, Goldfine, and Sawgrass fail to teach a third layer formed from a fiberfill material. 
Spector teaches a light-weight fabric for producing outerwear garments, wherein the light-weight fabric comprises a layer of fiberfill material (col. 2, lines 1-5, 29-35) formed of polyester fibers (col. 4, claim 3). Spector teaches the layer of fiberfill material imparts thermal insulation-characteristics to the fabric (col. 2, lines 33-27).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a layer of fiberfill material to the multi-layered outfit of Foster in view of Podhajny, INDA, Goldfine, and Sawgrass to impart thermal insulation-characteristics, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the layer of fiberfill material adjacent to the base garment on the fourth surface, because it would have been choosing one of three placements in which the fiberfill layer could be, which would have been a choice from a finite number of identified, predictable solutions of the composite of Foster in view of Podhajny, INDA, Goldfine, Sawgrass, and Spector possessing the benefits taught by Foster, Podhajny, INDA, Goldfine, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional multi-layered outfits comprising the fiberfill layer having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The layer of fiberfill inherently has a fifth surface and sixth surface, wherein the fifth surface is position adjacent to the fourth surface of the base garment.
As the multi-layered outfit of Foster in view of Podhajny, INDA, Goldfine, Sawgrass, and Spector may be used in colder climates, the layer of fiberfill is positioned to correspond to areas of heat loss of a wearer.
Claim 9 is rejected in the same way as claim 3. 
Regarding claim 11, while Foster teaches the complementary garment may be adapted to a variety of needs such as lightweight fabric for warmer climates (¶ [0006] and [0019]), Foster fails to teach the basis weight of the complementary garment.
Goldfine teaches an evaporative cooling fabric comprising a backing fabric layer (pg. 5, lines 16-29). The backing fabric layer preferably has a weight of about 33.9 gsm to about 57.6 gsm to provide a softer hand, optimize the strength, and to minimize the overall weight of the evaporative cooling fabric (pg. 16, lines 8-23).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular basis weight for the complementary garment in order to carry out an embodiment of Foster. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the evaporative cooling fabric of Goldfine of wherein the backing fabric layer has a weight of about 33.9 gsm to about 57.6 gsm. The motivation for doing so would have been to provide a softer hand, optimize strength, and to minimize the overall weight of the multi-layered outfit, as taught by Goldfine.
While the complementary garment comprises a weight of from about 33.9 gsm to about 57.6 gsm, Foster fails to specifically teach the weight is about 29 gsm.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a weight of about 33.9 gsm, because it would have been choosing a specific weight for the outer fabric within the range taught by Goldfine, which would have been a choice from a finite number of identified, predictable solutions of a weight of the complementary garment and possessing the benefits taught by Goldfine.  One of ordinary skill in the art would have been motivated to produce additional complementary garments comprising weights within the range taught by Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foster US 2013/0031694 A1 (“Foster”) in view of Podhajny US 8,959,959 B1 (“Podhajny”), Nonwoven Fabrics in Apparel, INDA, March 10, 2017—obtained from Wayback Machine—( “INDA”), Goldfine WO 01/08883 A1 (“Goldfine”) and Sublimation 101: The Complete Guide to Successful Dye Sublimation Printing, Sawgrass Technologies, 2011 (“Sawgrass”) as applied to in claim 1 above, and further in view of Carr WO 2004/089614 A2 (“Carr”), Militky, Jiri. "The chemistry, manufacture and tensile behaviour of polyester fibers." Handbook of tensile properties of textile and technical fibres. Woodhead Publishing, 2009. 223-314. (“Militky”), and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”).
Claims 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foster US 2013/0031694 A1 (“Foster”) in view of Podhajny US 8,959,959 B1 (“Podhajny”), Nonwoven Fabrics in Apparel, INDA, March 10, 2017—obtained from Wayback Machine—( “INDA”), Goldfine WO 01/08883 A1 (“Goldfine”), Sublimation 101: The Complete Guide to Successful Dye Sublimation Printing, Sawgrass Technologies, 2011 (“Sawgrass”), and Spector US 6,112,328 (“Spector”) as applied to in claim 8 above, and further in view of Carr WO 2004/089614 A2 (“Carr”), Militky, Jiri. "The chemistry, manufacture and tensile behaviour of polyester fibers." Handbook of tensile properties of textile and technical fibres. Woodhead Publishing, 2009. 223-314. (“Militky”), and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”). 
Regarding claims 4-6, 10, 12, and 14, while the base garment may be manufactured from any suitable apparel material and the complementary garment is manufactured from a material which is at least partially translucent (¶ [0019]-[0020]), Foster fails to specify the material and denier of the yarns comprising the base and complementary garments.
Carr teaches a breathable fabric in which sweat and moisture is wicked away (pg. 2, lines 31-33 and pg. 3, lines 1-3). Carr teaches polyester aids in the wicking of liquid moisture from a person’s skin (pg. 13, lines 4-5). Additionally, Carr teaches in a clothing article, a layer comprising low denier fibers (a denier of 15 or lower) is significantly better at wicking moisture away (pg. 5, lines 6-25).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide polyester yarns having a denier of 15 or lower in the base garment and complementary garment, based on the teaching of Carr.  The motivation for doing so would have been to wick moisture away from the user of the multi-layered outfit, as taught by Carr.
As the yarns of the complementary layer comprise a denier of 15 or lower, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Foster is silent as to the polyester yarns of the base garment and complementary garment specifically being polyethylene terephthalate.
Militky teaches polyethylene terephthalate (PET) for use in fiber product has good end-use properties, economy of production, and ease of physical and chemical modification (pg. 223, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use PET yarns in the base garment and complementary garment, based on the teaching of Militky.  The motivation for doing so would have been to provide good end-use properties, economy of production, and ease of physical and chemical modification, as taught by Militky.
Foster is silent with respect to the yarns of the complementary garment being multifilament.
In the analogous art of apparel, Tausif teaches multifilament yarns are much more flexible than monofilaments at an equivalent linear density (pg. 57, section 3.3.2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select multifilament yarns to provide a flexible complementary garment, as taught by Tausif.
Regarding claim 15, while fiberfill is a non-woven construction2 and non-woven fabrics comprise entangled fibers3, Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, and Tausif are silent as to the fibers of the fiberfill material entangled to a lesser extent than the fibers of the base garment.
Spector teaches the layer of fiberfill is a low-density cluster of fibers characterized by myriad pockets of air (col. 3, lines 8-13). Accordingly, the fibers of the fiberfill layer would inherently be entangled to a lesser extent than the fibers of the textile fabric.
Regarding claim 16, Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, and Tausif fail to specifically teach a fourth layer.
Spector further teaches an outer skin adjacent to the layer of fiberfill is water-resistant, breathable, and high-strength (col. 2, lines 29-32 and lines 63-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an outer skin layer to the multi-layered outfit of Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, and Tausif, to impart a layer of water-resistance, breathability, and high-strength, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the outer skin layer on the sixth surface of the layer of fiberfill material, because it would have been choosing one of four placements in which the outer skin could be, which would have been a choice from a finite number of identified, predictable solutions of the multi-layered outfit of Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, and Tausif possessing the benefits taught by Spector.  One of ordinary skill in the art would have been motivated to produce additional multi-layered outfits comprising the outer skin having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The outer skin layer inherently has a seventh and eighth surface.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Foster US 2013/0031694 A1 (“Foster”) in view of Podhajny US 8,959,959 B1 (“Podhajny”), Nonwoven Fabrics in Apparel, INDA, March 10, 2017—obtained from Wayback Machine—( “INDA”), Goldfine WO 01/08883 A1 (“Goldfine”), Sublimation 101: The Complete Guide to Successful Dye Sublimation Printing, Sawgrass Technologies, 2011 (“Sawgrass”), Spector US 6,112,328 (“Spector”), Carr WO 2004/089614 A2 (“Carr”), Militky, Jiri. "The chemistry, manufacture and tensile behaviour of polyester fibers." Handbook of tensile properties of textile and technical fibres. Woodhead Publishing, 2009. 223-314. (“Militky”), and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”) as applied to in claim 16 above, and further in view of Payne US 5,199,121 (“Payne”).
Claims 17-18 are rejected in the same manner as discussed with respect to claim 16.
While Foster teaches the complementary garment may be adapted to a variety of needs such as lightweight fabric for warmer climates (¶ [0006] and [0019]), Foster fails to teach the basis weight of the complementary garment.
Goldfine teaches an evaporative cooling fabric comprising a backing fabric layer (pg. 5, lines 16-29). The backing fabric layer preferably has a weight of about 33.9 gsm to about 57.6 gsm to provide a softer hand, optimize the strength, and to minimize the overall weight of the evaporative cooling fabric (pg. 16, lines 8-23).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular basis weight for the complementary garment in order to carry out an embodiment of Foster. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the evaporative cooling fabric of Goldfine of wherein the backing fabric layer has a weight of about 33.9 gsm to about 57.6 gsm. The motivation for doing so would have been to provide a softer hand, optimize strength, and to minimize the overall weight of the multi-layered outfit, as taught by Goldfine. 
The resulting complementary garment has a weight of about 33.9 gsm to about 57.6 gsm. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
While the complementary garment and outer skin inherently have edges, and Foster teaches the multi-layered outfit may be adapted to fit a variety of climates (¶ [0006]), Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, and Tausif fail to teach wherein the complementary garment and outer skin are joined by a plurality of attachments. 
Payne teaches a comforter comprising an outer fabric shell containing a fill wherein the shell comprises a top panel and a bottom panel directly sewn together about their peripheral edges with the fill contained there between (abstract), as shown in the partial Fig. 2, and as illustrated in FIG. 5, shown below (abstract and col. 3, lines 31-35):

    PNG
    media_image1.png
    228
    631
    media_image1.png
    Greyscale

Payne teaches such stitching allows the fill material to be shifted from one area to the other so as to adjust the amount of thermal insulation (col. 1, lines 57-61 and lines 18-40, and 57-61).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to directly sew together the complementary garment and outer skin of the composite about their peripheral edge as shown in FIG. 5 to adjust the amount of thermal insulation provided by the composite element, as taught by Payne.
Per claim 18, as evidenced by Sawgrass, dye-sublimation printing results in permanent colors that are embedded in the fabric, rather than printed on the surface (Overview, pg. 7). Accordingly, the base garment at least partially absorbs the dyes of the base image.
Regarding claim 19, Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, and Tausif fail to teach the yarns of complementary garment comprises long-chain synthetic polyamide.
Goldfine teaches the backing fabric layer may include polyethylene terephthalate or nylon (pg. 17, lines 27-29). 
Therefore, given the teachings of Goldfine, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the polyethylene terephthalate fibers with nylon fibers, because Goldfine teaches the variable may suitably be selected as the fibers of the backing fabric layer.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the fiber would be useful in the complementary garment of the multi-layered outfit of Foster and possess the benefits taught by Goldfine.  See MPEP 2143.I.(B).
The instant specification recites long-chain synthetic polyamide materials are commonly known as nylon (see ¶ [0029]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foster US 2013/0031694 A1 (“Foster”) in view of Podhajny US 8,959,959 B1 (“Podhajny”), Nonwoven Fabrics in Apparel, INDA, March 10, 2017—obtained from Wayback Machine—( “INDA”), Goldfine WO 01/08883 A1 (“Goldfine”), Sublimation 101: The Complete Guide to Successful Dye Sublimation Printing, Sawgrass Technologies, 2011 (“Sawgrass”), Spector US 6,112,328 (“Spector”), Carr WO 2004/089614 A2 (“Carr”), Militky, Jiri. "The chemistry, manufacture and tensile behaviour of polyester fibers." Handbook of tensile properties of textile and technical fibres. Woodhead Publishing, 2009. 223-314. (“Militky”), and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”), and Payne US 5,199,121 (“Payne”), as applied in claim 17 above, and further in view of Baldwin, JR. et al. US 2011/0039468 A1 (“Baldwin”).
Regarding claim 20, Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, and Tausif fail to specifically teach the base garment comprises a film, wherein the film is located on the at least a portion of the third surface.
Baldwin provides a laminate for protective apparel including at least one nonwoven layer and a breathable film layer bonded to the nonwoven layer (abstract). Baldwin teaches the laminate has improved breathability and viral barrier properties (¶ [0001]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a breathable film layer on one of the garments of the multi-layered outfit to improve breathability and viral barrier properties, as taught by Baldwin. 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the breathable film on the third surface of the base garment, because it would have been choosing a specific location for the breathable film, which would have been a choice from a finite number of identified, predictable solutions of the multi-layered outfit of Foster in view of Podhajny, INDA, Goldfine, Sawgrass, Spector, Carr, Militky, Tausif, and Baldwin possessing the benefits taught by Baldwin.  One of ordinary skill in the art would have been motivated to produce additional multi-layered outfits comprising the breathable film having the benefits taught by Baldwin in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Woven Fabric, Textile Glossary, pg. 181, Celanese Acetate, 2001.
        2 Zellers, Jane, Dealing with Batting and Fiberfill, pg. 1.
        3 What is a Nonwoven Fabric?, About Nonwovens, Inda, pg. 1, 2022.